 In the Matter of COLONIAL CORPORATION,EMPLOYERandUNITEDELECTRICAL, RADIO AND MACHINE WORKERS OFAMERICA, C. I.OyPETITIONERCase No.1-RD223.Decided November 12, 1946Messrs. Benjamin LevinandA. Morris Kobrick,both of Boston,Mass., for the Employer.Mr. James Marino,,of Boston, Mass., for the Petitioner.Mr. Warren H. Leland,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Boston,Massachusetts, on August 15, 1946, before Leo J. Halloran, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERColonial Corporation, a Massachusetts corporation maintaining itsplant and offices in Roxbury, Massachusetts, is engaged in the manufac-ture of electrical candle sets.During the 3-month period commenc-ing May 1, 1946, the Employer purchased raw materials valued atapproximately $15,000 from sources outside the Commonwealth ofMassachusetts.During the same period, the Employer sold finishedproducts valued in excess of $30,000 to customers located outside theCommonwealth of Massachusetts.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.71 N. L. R. B., No. 98.644 COLONIAL CORPORATIONIII. THE QUESTION CONCERNING REPRESENTATION645The Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of thb Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITIn accordance with the agreement of the parties, we find that allproduction and maintenance employees of the Employer at its Rox-bury,Massachusetts, plant, excluding executives, office and clericalemployees, salespeople, and all supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, consti-tute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe Employer urges that an election would be inappropriate at thepresent time because it does not now have a full complement of em-ployees.The record reveals that on July 15, 1946, there were approxi-mately 55 employees in the alleged appropriate unit.On August 15,1946, the day of the hearing, despite a work shortage lasting approxi-mately 2 weeks, the number of persons in the alleged appropriate unithad increased to 72.At the time of the hearing, the Employer washiring and training employees at the rate of 15 a week, and it antici-pated that within 4 weeks this rate would be increased to about 25 aweek, until it reached a maximum strength of 300 employees.Considering the present turn-over, the Employer estimates that itwill reach its maximum strength some time between November 15,1946, and January 15, 1947.And the Employer has stated that "it isby no means unlikely that the plant will have its force of 300 workerswell in advance of November 15, the suggested date."It appears,therefore, that according to the Employer's own calculations thepresent number of employees in the unit should be in excess of 50percent of the anticipated full complement of employees.Since thepresent complement is clearly a representative group, we are of theopinion that an election at the present time is appropriate.'I SeeMatterof The Firestone Tired RubberCompany,69N. L. R. B. 634 ; andMatter ofTuttle Silver Company, Inc,66 N L. R. B. 238. 646DECISIONSOF NATIONALLABOR RELATIONS BOARDWe shall, however, entertain a new petition for an investigationand certification of representatives affecting the employees involvedherein within less than a year, but not before the expiration of 6months from the date of any certification we may issue in the instantproceeding upon proof, (1) that the number of employees in the ap-propriate unit is more than double the number eligible to vote in theelection hereinafter directed; and (2) that the Petitioner representsa substantial number of employees in the expanded appropriate unit.2DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Colonial Corporation, Roxbury,Massachusetts, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Di-rector for the First Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be representedby United Electrical, Radio and Machine Workers of America, C. I.0., for the purposes of collective bargaining.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.2 SeeMatter of Aluminum Company of America,52 N. L. R. B 1040.